                  In the United States District Court
                  for the Southern District of Texas,
                           Houston Division

Mark Flora,
     Plaintiff,
v.                                            Civil Action No:
                                              4:19-cv-02328
Transocean Drilling (USA),                    Jury Requested
Inc., et al,
     Defendants.

         Joint Motion for Continuance and Amended
                 Rule 16 Scheduling Order


To the Honorable Judge David Hittner:

     Plaintiff, Mark Flora, and Defendants, Grand Isle Shipyard, LLC,

Gulf Logistics Operating, Inc.; Gulf Logistics, LLC, and LLOG

Exploration Offshore, LLC (erroneously named as LLOG Holdings,

LLC); file this Joint Motion for Continuance and Amended Rule 16

Scheduling Order and would respectfully show as follows:

     On July 2, 2020, this Court entered the Amended Rule 16

Scheduling Order. See ECF No. 36. In that order, the discovery

deadline was set as September 30, 2020, and the motion cut0ff date

as October 30, 2020. Id. This matter was continued once before as a

result of the addition of another party-defendant.




                              Page 1 of 6
     The Parties requested earlier extensions from the Court in order

to avoid a continuance. However, continued delays flowing from the

pandemic and multiple Gulf Coast storms have delayed completion of

remaining but necessary discovery, including depositions of

Defendants’ corporate representatives, Plaintiff’s treating medical

providers (who are located in Texas and Louisiana), Plaintiff and

Defendants’ retained experts, and any motion practice resulting from

same. Trial is currently set for the February 2021 trial term and the

parties assert that additional time is needed to prepare the case for

trial. Id.

     The Parties have also agreed to mediate this matter with Robins

Brice for the middle to end of December 2020, due to existing

scheduling conflicts. The Parties would like to attempt mediation

before incurring additional fees taking the depositions of corporate

representatives, Plaintiff’s treating medical providers, Plaintiff and

Defendants’ expert witnesses and motion practice.

     This is the second continuance and third Amended Docket

Control Order requested by the Parties, who have met and conferred

and propose the following deadlines and new trial term:




                             Page 2 of 6
• April 2, 2021: DISCOVERY shall be completed by this date.

• May 3, 2021: MOTION CUT-OFF. No motion, including motions

  to exclude or limit expert testimony under Fed. R. Evid. 702, shall

  be filed after this date except for good cause shown. See LR 7.

• June 30, 2021: The JOINT PRETRIAL ORDER shall be filed on

  or before this date notwithstanding that a motion for continuance

  may be pending. Parties shall exchange all trial exhibits on or

  before this date notwithstanding that a motion for continuance

  may be pending. NO LATE EXCHANGES OF EXHIBITS WILL BE

  PERMITTED. All motions in limine shall be submitted with the

  pretrial order. Failure to file timely a joint pretrial order, motions

  in limine, or exchange all trial exhibits may result in this case being

  dismissed or other sanctions imposed, in accordance with all

  applicable rules.

• August 2021: TRIAL TERM. Cases will be set for trial at a docket

  call, conducted prior to the trial term or by order of the Court. Your

  position on the docket will be announced at that time.




                              Page 3 of 6
                                 Prayer

      The Parties ask this Court to continue the trial to the August 2021

trial term, to enter an amended Rule 16 Scheduling Order based on that

date, and to grant any further relief, either in equity or at law, to which

they are justly entitled to receive. This Continuance is not sought for

the purposes of delay, but only so that justice may be done.

                                   Respectfully submitted,

                                   MORROW & SHEPPARD LLP

                                   /s/ Daniel E. Sheppard
                                   John D. Sheppard
                                   State Bar No. 24051331
                                   Federal I.D. 635193
                                   Daniel E. Sheppard
                                   State Bar No. 24103929
                                   Federal I.D. 3120079
                                   msfiling@morrowsheppard.com
                                   jsheppard@morrowsheppard.com
                                   3701 Kirby Dr., Suite 1000
                                   Houston, Texas 77098
                                   Telephone: (713) 489-1206
                                   Facsimile: (713) 893-8370

                                   Attorney for Plaintiff
                                   Mark Flora




                                Page 4 of 6
  BROWN SIMS, P.C.

  /s/ Michael D. Williams
  Michael D. Williams
  State Bar No. 21564330
  Federal I.D. 6982
  mwilliams@brownsims.com
  John G. H. Davis
  State Bar No. 24012507
  jdavis@brownsims.com
  Melanie G. Fordyce
  State Bar No. 24206702
  Federal I.D. No. 1179595
  mfordyce@brownsims.com
  1177 West Loop South, 10th Floor
  Houston, Texas 77027
  Telephone: (713) 629-1580
  Facsimile: (713) 629-5027

  Attorneys for Defendant,
  Grand Isle Shipyard, LLC


  ALLEN & GOOCH A LAW
  CORPORATION

  /s/ Alan J. Meche
  Alan J. Meche
  State Bar No. 24025530
  AlanMeche@AllenGooch.com
  Randy Theunissen
  State Bar No. 00795174
  RandyTheunissen@AllenGooch.com
  P. O. Box 81129
  Lafayette, Louisiana 70598-1129
  Telephone: (337) 291-1480
  Facsimile: (337) 291-1485




Page 5 of 6
                                   Attorneys for Defendants,
                                   Gulf Logistics Operating, Inc. and
                                   Gulf Logistics, LLC and Defendant,
                                   LLOG Exploration Offshore, LLC
                                   (erroneously named as LLOG
                                   Holdings, LLC)




                         Certificate of Service

I hereby certify that on October 29, 2020, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF filing system.
Notice of this filing will be sent to counsel for all parties by operation of
the Court’s electronic filing system and facsimile.




                                     __________________
                                     Michael D. Williams




                                Page 6 of 6
